                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     FERNANDO GUZMAN REYEROS,                       Case No. 18-cv-01529-WHO (PR)

                                  12
                                                       Plaintiff,
Northern District of California




                                                                                        ORDER OF DISMISSAL
 United States District Court




                                  13
                                                 v.

                                  14     MANUEL TAJON,

                                  15
                                                       Defendant.

                                  16

                                  17          This federal civil rights action will be dismissed because plaintiff Reyeros has failed
                                  18   to comply with the Court’s instructions to provide a current address for the sole defendant
                                  19   in this action, Manuel Tajon, or to show cause why the action should not be dismissed.
                                  20          On March 9, 2018, Reyeros filed a civil rights action under 42 U.S.C. § 1983
                                  21   against Manuel Tajon, a psychologist once employed at Salinas Valley State Prison. On
                                  22   July 20, 2018, the Court issued an order of service. (Dkt. No. 9.)
                                  23          The service order was returned unserved because Tajon was no longer employed at
                                  24   Salinas Valley and could not be located by his former employer. (Dkt. No. 13.) The Court
                                  25   directed Reyeros to provide a current address for Tajon, in orders dated October 30, 2018
                                  26   and February 7, 2019. (Dkt. Nos. 15 and 19.) In these orders, Reyeros was warned that if
                                  27   a complaint is not served within ninety days from the filing of the complaint, it may be
                                  28   dismissed without prejudice for failure of service. (Dkt. 15 at 1; Dkt. 19 at 2) (citing Fed.
                                   1   R. Civ. P. 4(m)). He was also informed that
                                   2
                                              he is responsible for providing the court with current addresses for any and
                                   3          all Defendants so that service can be accomplished. See Walker v. Sumner,
                                              14 F.3d 1415, 1422 (9th Cir. 1994); Sellers v. United States, 902 F.2d 598,
                                   4          603 (7th Cir. 1990). While Plaintiff may rely on service by the United States
                                   5          Marshal, or in this case, the procedure for requesting a defendant to waive
                                              the service requirement, ‘a plaintiff may not remain silent and do nothing to
                                   6          effectuate such service.’ Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir.
                                              1987). When advised of a problem accomplishing service, a pro se litigant
                                   7
                                              must ‘attempt to remedy any apparent defects of which [he] has knowledge.’
                                   8          Id.
                                   9   (Dkt. No. 19 at 1-2.)

                                  10          In March 2019, the Court granted Reyeros’s request for an extension of time and

                                  11   gave him until May 7, 2019 to provide a current address for Tajon. (Dkt. No. 21.) He was

                                  12   again warned that failure to respond by the new deadline would result in the dismissal of
Northern District of California
 United States District Court




                                  13   the suit.

                                  14          Reyeros has not responded to the Court’s order. Therefore, he has failed to show

                                  15   cause why this complaint should not be dismissed without prejudice pursuant to Rule 4(m).

                                  16   See, e.g., Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994). Accordingly, the

                                  17   complaint is DISMISSED without prejudice pursuant to Rule 4(m).

                                  18          The Clerk shall enter judgment in favor of defendant and close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 12, 2019
                                                                                         _________________________
                                  21                                                     WILLIAM H. ORRICK
                                  22                                                     United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
